Citation Nr: 0503421	
Decision Date: 02/09/05    Archive Date: 02/22/05	

DOCKET NO.  02-21 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Timeliness of request for waiver of overpayment of 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions in February and July 2002 
denying entitlement to the benefit sought.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  An overpayment of compensation benefits in the original 
amount of $12,703 was created in September 2000.  

3.  Notification of the indebtedness was sent to the veteran 
at his address of record.  He was informed that he could seek 
waiver of the overpayment and he was notified of his 
procedural and appellate rights.  

4.  There is no indication in the record that the veteran 
submitted correspondence showing an intent to file a waiver 
within 180 days of the September 21, 2000 notice letter.  

5.  The veteran filed a request to waiver of the overpayment 
in December 2001, in excess of 180 days after notice of the 
indebtedness was sent to him.  


CONCLUSION OF LAW

The veteran did not timely request a waiver of recover of an 
overpayment of compensation benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) became law 
on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
Under the VCAA, VA has a duty to assist a claimant in 
developing evidence necessary to substantiate a claim.  VCAA 
also specifies that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In cases where the law, and not the evidence is dispositive, 
as is the case here, a claim will be denied or an appeal to 
the Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  While the Board is sympathetic with 
the veteran's assertions, the law is clear that a request for 
waiver of recovery of an overpayment must be filed with the 
RO within the appropriate time frame.  Because the veteran 
did not file a timely request for waiver, the Board does not 
have jurisdiction over the merits of the issue.  Accordingly, 
as request for waiver of recovery of an overpayment of 
benefits was not timely filed, the claim must be denied.  

According to the appropriate law and regulations, an 
applicant has 180 days from the date of notification of 
indebtedness in order to request relief from recovery of 
overpayments of compensation and pension benefits.  
38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(b), 3.1(q).  The 
180-day period can be extended if the individual requesting a 
waiver demonstrates that there was a delay in the receipt of 
the notice as a result of an error by the law or the postal 
authorities or due to other circumstances beyond his control.  
If the requester substantiates the delay, the 180-day period 
shall be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. 
§§ 1.963(b), 3.1(q).  

In this case, the September 2000 correspondence notifying the 
veteran of the debt was sent to his last known and still 
current address of record, and it is not indicated that the 
letter was returned as undeliverable.  There is no evidence 
showing that the veteran was not notified of the debt.  
Absent clear and convincing evidence to the contrary, public 
officials, including postal personnel, are presumed to have 
discharged their duty.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  A mere statement by an appellant of "non-
receipt," by itself, is not "clear evidence to the contrary" 
to rebut the presumption of regularity of administrative 
notice.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

Also for consideration is OF Bulletin 99.GC1.04 entitled:  
The New Requirements for Decisions by Committees on Waivers 
and Compromises, dated in May 1999.  The Bulletin provides a 
new procedure for waiver requests and requires certain 
actions in waiver decisions where timeliness is at issue.  
Specifically, the Debt Management Center must provide 
verification of the date of dispatch of the notice, a 
printout of the screen from the Centralized Accounts 
Receivable Online System (CAROLS), a statement that explains 
the details of the screen, a copy of the type of letter sent 
to the debtor, and a copy of any correspondence received from 
the debtor in response to the notice of indebtedness and the 
right to request a waiver.  Review of the file shows that 
these requirements have been met.  

Review of the record discloses that, in a September 7, 2000, 
communication, the RO indicated that evidence had been 
received indicating that the veteran had been in receipt of 
Social Security benefits beginning in October 1998.  

In a communication to the veteran dated September 8, 2000, he 
was informed that a reduction in his payments was proposed 
based on evidence showing that his net worth had changed.  
The veteran was provided with his waiver rights.  There is no 
correspondence from him that can be construed as a request 
for waiver within the 180 days after the debt notification 
notice.  

Of record is a communication received March 14, 2001, from 
the veteran's wife who indicated that she was married to him 
in June 1954 while he was in the service.  She stated he had 
been involved in a car accident and she did not hear from him 
for six weeks.  She related she then found he was in a 
hospital with a concussion with a broken wrist and injuries 
to the hip and foot.  She stated the veteran had been in and 
out of VA hospitals over the years.  There is no reference 
whatsoever to a request for waiver of the debt in question in 
her communication.  

Received on December 7, 2001, was a communication from the 
veteran dated December 3, 2001, in which he stated he was 
requesting a waiver of his overpayment.  He claimed the 
overpayment was causing hardship on him.  

There is no evidence that any of the correspondence that 
could be construed as requesting a waiver was received by VA 
until December 2001, a time frame well over 180 days after 
the veteran received notification.  

No relevant exceptions to the legal criteria have been 
provided or are applicable in this case, and, therefore, the 
Board has no authority to disregard the limitations 
pertaining to timeliness standards for waiver requests under 
38 C.F.R. § 1.963(b)(2).  Accordingly, as the request for 
waiver of recovery of an overpayment of compensation benefits 
was not timely filed, the claim must be denied.  

The Board is aware of the veteran citing personal financial 
hardship in seeking a waiver of the charged indebtedness.  
The Board notes that it has the greatest sympathy for the 
veteran's predicament.  However, under the circumstances of 
this case, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  The 
standard of equity and good conscience, which takes such 
considerations into account, only comes into play if a timely 
request for waiver has been submitted.  38 C.F.R. §§ 1.963, 
1.965 (2004).  










ORDER

The request for waiver of overpayment of compensation 
benefits was not timely filed and therefore the benefit 
sought on appeal is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


